Citation Nr: 0611118	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  03-32 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to June 1960 
and from March 1962 to April 1977.  Service in Vietnam is 
indicated by the evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).

Procedural history

The RO denied the veteran's service-connection claim for 
cardiovascular and renal disabilities as secondary to his 
service-connected type II diabetes in a June 2002 rating 
decision.  The veteran duly perfected an appeal of this 
decision to the Board.

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in October 2004.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.  

Following the October 2004 hearing, the Board denied the 
veteran service connection for a renal disability as 
secondary to diabetes in a February 2005 decision.  The same 
decision also remanded the issue of service connection for a 
cardiovascular disability as secondary to diabetes for the 
purpose of obtaining an additional VA examination.  After the 
additional development requested by the Board was 
accomplished, the Appeals Management Center (AMC) granted the 
veteran service connection for coronary artery disease, 
assigning a 10 percent rating effective August 23, 2001.  To 
the Board's knowledge, the veteran has not disagreed with the 
assigned rating and the issue is therefore not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The AMC also denied service connection for another 
cardiovascular disability, namely hypertension, in a November 
2005 supplemental statement of the case (SSOC).  The claim is 
now once again before the Board.

As noted in the Board's February 2005 remand, service 
connection for hypertension based on both a direct and 
presumptive basis was previously denied in unappealed 
September 1978 and January 2002 rating decisions.  Because 
those decisions have become final, the only issue currently 
before the Board is service connection for hypertension on a 
secondary basis only.  The issue of whether new and material 
evidence has been submitted to reopen the veteran's service 
connection claim for hypertension on either a direct or 
presumptive basis is not currently on appeal.


FINDING OF FACT

A preponderance of the medical evidence of record 
demonstrates that the veteran's hypertension is unrelated to 
his service-connected type II diabetes mellitus.


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for hypertension.  
He essentially contends that this condition is secondary to 
his service-connected type II diabetes mellitus.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the October 2003 statement of the case (SOC) and 
the November 2005 SSOC of the pertinent law and regulations, 
of the need to submit additional evidence on his claim, and 
of the particular deficiencies in the evidence with respect 
to his claim.  

More significantly, letters were sent to the veteran in 
January 2004 and February 2005 which were specifically 
intended to address the requirements of the VCAA.  
The February 2005 letter from the RO specifically notified 
the veteran that to support a secondary service-connection 
claim, the evidence must show a "current physical or mental 
disability;" and that "[y]our service-connected disability 
either caused or aggravated your additional disability."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the January 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant Federal records, 
including service records, VA Medical Center records, and 
records from other Federal agencies, such as the Social 
Security Administration."  He was further advised that VA 
would make "reasonable efforts" to obtain "[r]elevant 
records not in the custody of a Federal department or agency, 
to include records from State or local governments, private 
medical care providers, current or former employers, and 
other non-Federal governmental sources."  This letter also 
notified the veteran that VA would assist him "by providing 
a medical examination or getting a medical opinion if we 
decide it's necessary to make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The February 2005 letter notified the veteran that he "must 
give us enough information about the evidence so that we can 
request it from the person or agency that has it . . . [i]t 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the February 2005 letter instructed the veteran 
that "[i]f you need us to obtain treatment records from 
private doctors or private hospitals (that you have not 
previously submitted), complete, sign, and return VA Form 21-
4142, Authorization and Consent to Release Information . . . 
[a]lthough we will request this evidence, it is your 
responsibility to ensure we receive these records."  With 
respect to VA medical records, the February 2005 letter 
advised the veteran that if "you have received treatment at 
a [VA] facility or treatment authorized by [VA], please 
furnish the dates and places of treatment . . . [w]e will 
then obtain the necessary reports of such treatment."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The January 2004 letter advised the veteran to "tell us 
about any additional information or evidence that you want us 
to try to get for you."  The Board believes that this 
request substantially complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record, however, reveals that the veteran was 
not provided notice of the VCAA prior to the initial 
adjudication of his claim in June 2002.  The Board is of 
course aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  In the instant case, the 
veteran was provided with VCAA notice via the January 2004 
and February 2005 VCAA letters.  His claim was then 
readjudicated in the November 2005 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claim and to respond to the VCAA notice(s).  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) rev'd on other grounds Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006), that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be 
specifically pled.  In Mayfield, the timing-of-notice error 
was found to be sufficiently remedied and cured by subsequent 
provision of notice by the RO, such that the appellant was 
provided with a meaningful opportunity to participate 
effectively in the processing of her claim by VA.  As 
discussed in the preceding paragraph, the veteran received 
such notice and was given the opportunity to respond.  The 
veteran has pointed to no prejudice resulting from the timing 
of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 
No. 01-1917 (U.S. Vet. App. March 3, 2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's, and the 
Board's, denial of service connection.  In other words, any 
lack of advisement as to those two elements is meaningless, 
because a disability rating and effective date were not, and 
cannot be, assigned in the absence of service connection.   

The veteran's claim of entitlement to service connection was 
denied based on element (3), a connection between his current 
disability and a service-connected disability.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element.

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA treatment records, records 
from Emory Health Care, Forsyth Family Physicians, and M.C., 
M.D., together with the report of multiple VA examinations.  
The veteran and his representative have not identified any 
outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony before the undersigned Veterans Law Judge in 
October 2004.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Additionally, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - secondary basis

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2004); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With respect to secondary service connection, an analysis 
similar to the Court's decision in Hickson applies.  There 
must be (1) medical evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The veteran is seeking service connection for hypertension.  
He contends that such is the product of his service-connected 
type II diabetes mellitus.  As noted immediately above, for 
secondary service connection to be granted, the evidence must 
show (1) a current disability; (2) evidence of a service-
connected disability; and (3) a medical nexus between (1) and 
(2).  See Wallin, supra.

In the instant case, the record contains multiple diagnoses 
of hypertension, including those found in various VA 
examinations.  Wallin element (1) has clearly been satisfied.  
Additionally, the veteran is service-connected for type II 
diabetes mellitus with a disability rating of 20 percent, 
thus satisfying the second Wallin element.

The critical question is therefore the final Wallin element, 
medical nexus.  VA examinations were conducted in February 
2003 and March 2005 for the purpose of obtaining a medical 
opinion regarding the potential relationship between the 
veteran's hypertension and his service-connected diabetes.  
After reviewing the claims file and conducting a physical 
examination of the veteran, both examiners concluded that 
there was no relationship between the veteran's hypertension 
and his diabetes.  The February 2003 examiner specifically 
noted that the onset of the veteran's hypertension predated 
his diabetic condition, thus making it unlikely that the two 
conditions were related.  More significantly, the March 2005 
VA examiner noted that while there was a positive 
relationship between coronary artery disease and type II 
diabetes, "there are no known data which support a cause and 
effect relationship between type II diabetes and 
hypertension."  No contradictory medical opinion is of 
record.

The record also includes various VA treatment records as well 
as records from Emory Health Care, Forsyth Family Physicians, 
and the veteran's private physician, Dr. M.C.  These records, 
however, merely document the veteran's ongoing treatment for 
hypertension, diabetes, and a host of other conditions, but 
contain no competent medical opinion or other indication of a 
positive relationship between the veteran's hypertension and 
diabetes.  These records are therefore of no probative value 
in addressing the nexus question.

The only other evidence in the claims file serving to link 
the veteran's hypertension to his service-connected diabetes 
emanates from the veteran himself.  It is now well settled, 
however, that laypersons without medical training, such as 
the veteran, are not qualified to render medical opinions 
regarding matters such as determinations of etiology, which 
call for specialized medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (2005) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The veteran's statements regarding 
medical nexus are accordingly lacking in probative value.

In short, a preponderance of the competent medical evidence 
does not demonstrate a causal relationship between the 
veteran's hypertension and his service-connected diabetes.  
Wallin element (3) has not been met, and the veteran's claim 
fails on this basis alone.  Service connection for 
hypertension as secondary to type II diabetes mellitus is not 
warranted.


ORDER

Service connection for hypertension as secondary to type II 
diabetes mellitus is denied.



____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


